                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
STEFAN CURRY BECKETT,          :
                               :
          Petitioner,          :    Civ. No. 19-14559 (NLH)
                               :
     v.                        :    OPINION
                               :
JOHN POWELL, et al.,           :
                               :
          Respondents.         :
______________________________:

APPEARANCE:
Stefan Curry Beckett, No. 526119D/1095118
South Woods State Prison
215 South Burlington Road
Bridgeton, NJ 08302
     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Stefan Curry Beckett seeks to bring a petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254 without

prepayment of fees or security and seeks to proceed in forma

pauperis.    See ECF No. 1 (petition), 1-1 (IFP application).

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks

to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the
petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.   If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.   L. Civ. R. 81.2(c).

     Here, Petitioner’s application and certification

demonstrate that although the balance on his prison account is

presently $74.92, his balance is sometimes as high as $345.92.

In addition, he lists as additional assets a checking account

with a balance of $150.00 and stocks, a mutual fund, an extended

trading fund, and an IRA.    Although Petitioner does not list the

values of his investments, it appears that the cash available to

Petition in his prison and checking accounts exceeds the Court’s

$200 threshold for proceeding in forma pauperis in a habeas

matter.   As such, leave to proceed in forma pauperis at this

time is inappropriate and will be denied.

Conclusion

     For the reason set forth above, the application to proceed

in forma pauperis will be denied and the Clerk of Court will be

ordered to administratively terminate this action without

                                  2
prejudice. 1   Petitioner will be granted leave to apply to re-open

within thirty (30) days, by paying the filing fee of $5.00.       An

appropriate Order will be entered.



Dated: July 23, 2019                    s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                  3
